Citation Nr: 0413332	
Decision Date: 05/25/04    Archive Date: 06/02/04

DOCKET NO.  02-18 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable initial rating for bilateral 
hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to 
November 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
granted service connection for bilateral hearing loss.  The 
veteran and his representative appeared before the 
undersigned Veterans Law Judge at a hearing at the RO in July 
2003.

This appeal is REMANDED to the RO via the Veterans Benefits 
Administration Appeals Management Center (VBA AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part. 


REMAND

An initial VA examination in February 2002 revealed bilateral 
hearing loss.  In a February 2002 rating action, the RO 
granted service connection for bilateral hearing loss and 
assigned a noncompensable rating.  At his July 2003 hearing, 
the veteran testified that his hearing had decreased since 
that time.  He and his representative requested another 
examination.  

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous medical examination in order to determine 
the nature and extent of the veteran's disability.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the veteran (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the veteran is expected to provide and 
(4) request that the veteran provide any 
evidence in his possession that pertains 
to the claim.  He must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
his notification must be incorporated 
into the claims file.  

2.  The VBA AMC should contact the 
veteran, and request that he identify any 
health care provider that treated him for 
hearing loss.  Based on his response, the 
VBA AMC should attempt to procure copies 
of all records that have not previously 
been obtained from identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
folder by the VBA AMC.  If, after making 
reasonable efforts to obtain named 
records the VBA AMC is unable to secure 
same, the VBA AMC must notify the 
appellant and (a) identify the specific 
records the VBA AMC is unable to obtain; 
(b) briefly explain the efforts that the 
VBA AMC made to obtain those records; and 
(c) describe any further action to be 
taken by the VBA AMC with respect to the 
claim.  The veteran must then be given an 
opportunity to respond.  

3.  The VBA AMC should schedule the 
veteran for a VA audiometric examination 
to determine the severity of his hearing 
loss.  It is imperative that the examiner 
reviews the evidence in his claims 
folder, including a complete copy of this 
REMAND.  All necessary tests and clinical 
studies must be accomplished, and all 
clinical findings must be reported in 
detail.  The examiner is requested to 
provide a full description of the effects 
of the veteran's service-connected 
hearing loss upon his employment.  

4.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2003).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the veteran's claim 
of a higher initial rating for bilateral 
hearing loss.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


